Citation Nr: 1105550	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 
10 percent disabling prior to April 23, 2010.

2.  Evaluation of PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and two others.




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 until February 
2008.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decision of the Department of Veterans Affairs 
(VA), Regional Offices (RO) in Huntington, West Virginia and Salt 
Lake City, Utah.  During the pendency of this appeal, 
jurisdiction was transferred to the RO in Huntington, West 
Virginia.

The Veteran submitted a timely VA From-9 specifically perfecting 
the issue of evaluation of PTSD in July 2009.  In June 2010, the 
Veteran submitted an additional Form-9 indicating that he was 
appealing ratings assigned for left ear hearing loss disability 
and for gout of both big toes.  These issues had previously been 
addressed in a June 2009 Statement of the Case, and thus the June 
2010 Form-9 was not timely with regard to these issues.  During 
his December 2010 video hearing before the undersigned Veterans 
Law Judge, it was clarified that the only issue presently on 
appeal was that of PTSD.  The transcript of the hearing is of 
record.  Hence, despite the Veteran's June 2010 Form-9, the 
current issue on appeal was clarified at a hearing and the only 
matter presently before the Board is that of evaluation of PTSD.  
Evans v. Shinseki, No. 08-2133 Vet. App. (Jan. 28, 2011).  The 
Board notes that during the hearing an oral waiver of initial RO 
consideration was given relating to additional evidence received.

The Veteran's June 2010 statement was not timely so as to perfect 
an appeal on these issues of left ear hearing loss disability and 
for gout of both big toes.  However, the Board interprets the 
submission as a claim for increased ratings of these service-
connected disabilities.

Accordingly, the issue of entitlement to increased ratings 
for left ear hearing loss disability and for gout of both 
big toes has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

1.  PTSD has been productive of hypervigilance, avoidance, 
difficulty maintaining concentration, recurrent suicidal 
ideation, detachment, chronic sleep problems, elevated anxiety 
and arousal with transient depression.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2010, PTSD was 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for a disability rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in 
a December 2010 hearing before the undersigned, the presiding 
Veterans Law Judge clarified the issues on appeal and identified 
potentially relevant additional evidence that the appellant may 
submit in support of their claim.  These actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of VA treatment and evaluation.  Furthermore, the Veteran 
was afforded a VA examination in April 2010, during which the 
examiner was provided the Veteran's claims file for review, took 
down the Veteran's history, commented on in-service evidence, 
considered the lay evidence presented, laid a factual foundation 
for the conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  The Board notes 
that it is "entitled to assume the competence of a VA 
examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See 
also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination 
of the appellant is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at his December 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Background

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).
	
When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in March 2008.  When a 
claimant is awarded service connection and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted for the reasons 
discussed below.

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 
4.130, Diagnostic Code (DC or Code) 9411.  Under this code, a 10 
percent evaluation requires a showing of occupational and social 
impairment due to mild or transient symptoms with decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or if the veteran's symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 
(2010)

A 30 percent evaluation requires a showing of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  Id.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores from 90 to 81 indicate that absent minimal symptoms 
(e.g., mild anxiety before an exam), there is good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).
	
GAF scores of between 80 and 71 represent transient and 
expectable reactions to psycho-social stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).

Scores in the range of 70 to 61 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.

Where scores are between 60 and 51, moderate symptoms are present 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning has been found (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores from 50 to 41 represent serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR serious impairment in social, occupational, or 
school 41 functioning (e.g., no friends, unable to keep a job).

Factual Background

Service treatment records indicate that in August 2002, the 
Veteran underwent an examination by Dr. M.N.V., a staff 
psychologist with the Navy.  Dr. M.N.V. stated that the Veteran 
had a longstanding history of PTSD symptoms and treatment in a 
variety of settings.  At that time, symptoms had recently 
increased and included delayed sleep onset, hypervigilance, 
frequent suicidal ideation, poor motivation, and a significant 
loss of professional commitment.  On mental status evaluation, 
the Veteran was well groomed and appropriately dressed.  He had 
no psychomotor abnormalities and was cooperative with direct eye 
contact.  The Veteran's mood was anxious, affect was within 
normal range, and speech was normal.  Thought processes were 
logical and goal-directed, and his abstract reasoning appeared 
normal.  Concentration and memory were intact, and judgment and 
insight were good.  The Veteran's GAF score was assessed as 75, 
having been between 75 and 85 over the preceding year.

On report of medical history in November 2007, the Veteran 
endorsed nervous troubles, frequent trouble sleeping, prior 
counseling, and prior evaluation or treatment for a mental 
condition.

On pre-retirement VA examination in November 2007, the Veteran 
reported having a difficulty sleeping, problems around thunder 
and lightning, a short attention span, and becoming irritated 
easily.  Mental status evaluation revealed that the Veteran was 
oriented in all spheres, had normal speech, and no motor 
anomalies attributable to any psychiatric disorder.  The Veteran 
became labile when talking about his military experiences and his 
family, and although he denied any current suicidal ideation, he 
did indorse such thoughts in the past.  Insight was fair, and 
judgment was unimpaired.  The Veteran's GAF score was 65.

In November 2008, the Veteran was again evaluated by Dr. M.N.V.  
During her evaluation, the Veteran endorsed a history of 
nightmares, intrusive thoughts of scenes from combat in Iraq, 
flashbacks to deployment events, poor concentration, panic, 
depressed mood, emotional isolation, disrupted sleep, 
irritability, poor emotional regulation, hyper-vigilance, and 
increased startle response.  During the evaluation, the Veteran 
did not display any psychomotor abnormalities.  His mood was 
anxious, and he became intermittently tearful when discussing 
specifics of his deployment.  The Veteran denied current suicidal 
ideation, and both judgment and insight were good.  The 
assessment was that GAF scores over the past year had ranged from 
45 to 55.

In his July 2009 VA Form-9, the Veteran endorsed current and past 
suicidal ideation, obsessional rituals, depression, impaired 
impulse control including unprovoked irritability, and the 
inability to establish and maintain effective relationships.  He 
also stated that he had mild memory loss, chronic sleep 
impairment, and anxiety.  The Veteran indicated that these 
symptoms had been ongoing since his initial diagnosis in 1994.

On mental health evaluation in September 2009, the Veteran 
reported experiencing nightmares three times a week.  He had good 
eye contact; recent and remote memory were intact; thoughts were 
logical; and he denied any suicidal or homicidal ideation.  The 
GAF score was 58.

VA examination in April 2010 revealed that the Veteran became 
easily irritated with his wife when he believed she is not being 
punctual and described feelings of having been "let down."  The 
Veteran had some prior difficulty with anxiety in crowds, but 
these problems have improved with ongoing therapy.  The Veteran 
reported having "hundreds" of close friends and enjoyed working 
out and playing golf.  Recurrent passive suicidal ideation was 
present.  General appearance was clean and neatly groomed.  
Speech was rapid, clear, coherent, and he had full affect.  
Attention was intact, and he was oriented to person, time and 
place.  Thought process and content were unremarkable, and there 
were no delusions or hallucinations.  Sleep problems once a week 
were endorsed, and he reported raising his voice in anger once a 
week.  Occasionally, the Veteran throws or hit objects when 
angry, but had not done so in one to two months.  Remote, recent 
and immediate memory were intact.  The Veteran experienced 
intrusive trauma memories at least once a week, but stated that 
"it used to be worse."  He found himself crying during these 
experiences, and it took about 30 minutes to recover.  Trauma 
dreams occurred roughly three times a month and resulted in 
considerable distress.  Occasional flashbacks were present, and 
thunder and lightning caused him to become disoriented.  The 
Veteran avoided talking about topics which might remind him of 
stressor events.  He said this lack of openness with his wife 
caused him to feel detached.  Nonetheless, the examiner believed 
that the Veteran had the capacity to maintain very effective, 
meaningful interpersonal relationships.

In summation, the VA examiner indicated that the Veteran had mild 
hypervigilance, some avoidance of things that arouse trauma 
memories, some re-experiencing of military trauma, difficulty 
maintaining concentration at times, recurrent suicidal ideation, 
mild detachment, elevated anxiety and arousal, and transient 
depression.  His GAF score was 57.

In sworn testimony before the undersigned in December 2010, the 
Veteran endorsed daily suicidal ideation since at least 2007.  He 
had flashbacks which he described as being akin to blacking out.  
During thunderstorms the Veteran stated that he often awoke in 
the fetal position and that such storms reminded him of war-time 
stimuli.  He said that after having nightmares and flashbacks, he 
finds himself to be more irritable, including with his children.  
The Veteran further endorsed panic attacks twice a month and 
memory problems, particularly with regard to names.

Also present at the hearing was Dr. M.N.V., who stated that she 
had been treating the Veteran since service.  She believed that 
the Veteran's level of functioning as a result of his PTSD was 
highly variable.  However, when questioned about her assignment 
of GAF scores between 45 and 55, she stated that in general she 
would "put it at the low end of that," citing to his numerous 
symptoms.  She emphasized the Veteran's suicidal ideation and 
noted his propensity for high-risk behavior.  Dr. M.N.V. 
indicated that the Veteran's level of disability had been stable 
since leaving service.  She also disagreed with the GAF scores 
indicated by other providers, finding them to be higher than 
reflected by the Veteran's symptoms.

Analysis

As previously stated, the Veteran's claim of entitlement to 
higher rating for PTSD is an appeal from the initial assignment 
of a disability rating in March 2008.  At that time PTSD was 
rated as 10 percent disabling, effective March 1, 2008.  In a 
rating decision of May 2010, the RO rated PTSD as 30 percent 
disabling, effective April 23, 2010.

The Board has reviewed the record and does not find evidence 
reflecting that there has been a significant change in the 
Veteran's disability, and thus a uniform rating is warranted.  
With regard to the date April 23, 2010, the RO appears to have 
chosen this date as it is the date of a VA examination showing 
symptomatology commensurate with a 30 percent evaluation.

On careful consideration, the Board notes that the symptoms 
identified during the Veteran's April 2010 VA examination, were 
historical in nature.  In other words, the Veteran was describing 
symptoms as they had been for some time in the past, not how they 
were beginning on the date of the examination.  Furthermore, the 
evidence of record clearly shows that such symptoms as difficulty 
sleeping, suicidal ideation, irritability, nightmares, and 
flashbacks were documented well before April 2010.  Equally 
important is the credible, sworn testimony of Dr. M.N.V. who has 
a long history of interaction with the Veteran.  Her statements 
have clearly established that the Veteran has been relatively 
stable, but at the low end of the GAF scale.  Neither the 
Veteran's testimony, nor the objective evidence or record 
indicates a sudden worsening of the Veteran's symptoms on the 
date of his examination, and for the forgoing reasons, the Board 
grants a uniform rating prior to April 23, 2010.

Accordingly, the Veteran is currently rated as 30 percent 
disabling throughout the period on appeal.  After a careful 
review of the record, the Board finds that PTSD is 50 percent 
disabling.  The current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, DC 9411 (2010).

In order to warrant a 50 percent evaluation, there must be 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

In the present case, the evidence shows that the Veteran has 
symptoms of mild hypervigilance, some avoidance of certain 
stimuli, difficulty maintaining concentration, recurrent suicidal 
ideation, mild detachment, chronic sleep problems, elevated 
anxiety and arousal with transient depression.  While he has 
reported some problems with his family, he has also reported that 
he has many close friends.  He has not demonstrated any signs 
such as, or similar to, delusions or hallucinations, and his 
speech has been normal.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

The Board recognizes that the Veteran has testified to daily 
suicidal ideation, and that Dr. M.N.V., who has an extended 
clinical history with him, has verified that this is likely true.  
While suicidal ideation is among the criteria required for a 70 
percent rating, the Board nonetheless finds that the Veteran's 
overall disability picture is more closely represented by a 50 
percent rating.

Particularly informative of the Veteran's level of disability are 
GAF scores between 45 and 55 recorded by Dr. M.N.V. Such scores 
represent moderate to serious symptomatology, but without 
impairment in reality testing, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The Board finds that the reports of Dr. 
M.N.V. are especially probative insofar as she has been treating 
the Veteran since at least 2002, and thus has an understanding of 
his situation informed by many years of interaction.   However, 
although the Veteran has inappropriate impulses, it is clear that 
he controls these impulses.  There is no hint of symptoms such as 
special disorientation or neglect for hygiene or appearance; in 
fact, the evidence shows the opposite to be the case.  Similarly, 
neither the medical nor lay evidence indicates that there is a 
decrease in the ability to function independently and the Veteran 
has retained his ability to maintain effective relationships.  
The Board does not doubt that impairment is present, but the 
constellation of manifestations do not approximate occupational 
and social impairment or deficiencies in most areas.

The Board notes that the Veteran has been somewhat inconsistent 
in describing his own levels of symptomatology.  However, as Dr. 
M.N.V, noted, the Veteran experiences varying levels of symptoms 
over time.  Thus, we do not find this inconsistency necessarily 
detracts from the Veteran's level of credibility.  Nonetheless, 
the Veteran's testimony even when accepted as true, does not 
provide a basis for an evaluation of higher than 50 percent when 
viewed in light of all evidence of record.

Based on the foregoing, the Board concludes that the Veteran's 
PTSD disability has been 50 percent disabling throughout the 
period on appeal.  All evidence has been considered and there is 
no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation of 50 percent for PTSD is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


